Saxe, J.
(dissenting). Defendant was charged with criminal possession of a weapon in the second and third degrees. At trial, the People offered the testimony of two police officers, who testified that while on routine patrol on 146th Street near Amsterdam Avenue at 11:50 p.m. on October 11, 1995, an hysterical woman ran toward their squad car, pointed toward the defendant, who was running after her, and yelled “[h]e has a gun.” When defendant saw the patrol car, he stopped, made a motion as if to discard an object, turned around and ran the other way. After chasing and then losing sight of the defendant, the officers found him hiding under a parked car. They then handcuffed and frisked him, recovering an empty holster from his back pocket. Other officers found a loaded revolver under a car in the area where the defendant was seen discarding the object. It was later determined that the revolver was operable. Although the officers searched the area, they could not locate the woman who had approached their patrol car.
At the close of the People’s case, while the jury was out of the courtroom, defendant informed the court that he wished to testify and that he had advised his attorney of that fact. After determining that defense counsel had advised defendant not to testify, since the prosecutor would be able to cross-examine him about his prior statements, the court ruled that defendant would not be permitted to testify. Defendant’s objection, made in his own voice and not through counsel, was noted for the record.
A short time later, the court raised the subject with counsel again. Defense counsel asserted her belief that “ultimately the defense is my responsibility.” The prosecutor agreed and the court instructed defense counsel to proceed with her summation. When she finished, the defendant stated, in front of the *80jury: “That’s not true. They wouldn’t allow me to get on the stand and tell my side of the story. I have witnesses that I wanted you to hear. They don’t want to allow me to get on the stand and tell you my side of the story. I was never chasing anybody. I was never under no car. They wouldn’t allow me to tell you * * * they wouldn’t allow me to tell you my side of the story.”
The court responded that it would allow defendant to testify, and ordered a recess. Defense counsel objected in front of the jury.
Defendant then testified that on the night of his arrest, he and a friend were sitting on top of a car on 146th Street when police officers approached and searched them. Although the officers allowed his friend to leave, they handcuffed defendant after telling him that he fit the description of someone they were looking for. The officers then showed him a gun and told him that he had dropped it. When he asked the officers at the precinct why he was being arrested and they told him for gun possession, he informed them that he could not have been chasing his wife because he was not married. He denied making any statement to one of the arresting officers that he “wasn’t going to shoot her. You don’t know what she did to me.” The defendant conceded that he had previously been convicted of two felonies and two misdemeanors and that he had used aliases in the past.
On rebuttal, the People introduced testimony by one of the arresting officers that after he advised defendant at the precinct of the crimes with which he was being charged, he asked him why he had chased the woman with a gun. Defendant replied that the woman’s name was Gloria Mason, that she was his wife, that she was a crack addict and that he had chased her because she had “pissed [him] off.” After being asked about the gun, defendant also told the officer that “I wasn’t going to hurt her, just going to scare her.”
Defense counsel then delivered a second summation, substantially similar to her first, except to the extent she noted that defendant’s testimony explained why he would have run from the police.
The jury convicted defendant of the charged crimes.
Admittedly, the initial ruling of the trial court, precluding defendant from testifying at trial, based upon counsel’s advice, was erroneous (Jones v Barnes, 463 US 745, 751), and would have constituted an error of constitutional dimension if left *81uncorrected (see, People v Hendricks, 114 AD2d 510, 513; People v Harami, 93 AD2d 867, 867-868). However, defendant was ultimately permitted to testify. As a result, in the final analysis, the error did not deprive defendant of any fundamental constitutional right.
“Errors are almost inevitable in any trial, improprieties almost unavoidable, but the presence of one or the other furnishes no automatic signal for reversal and retrial” (People v Kingston, 8 NY2d 384, 387). Trials are not perfect; Judges make mistakes, and so do lawyers. The normal mechanism for dealing with error is to attempt to cure it.
Most errors can be corrected by curative instruction or by subsequent remedial ruling at trial. Certain types of errors may not be curable, such as a reference to or introduction of prejudicial information precluded by an in limine ruling (see, e.g., People v Griffin, 242 AD2d 70, appeal dismissed 93 NY2d 955; People v Cavallerio, 71 AD2d 338). Other errors, such as a preclusion of relevant and material evidence, although not curable by a mere instruction from the court (see, People v Bahr, 74 App Div 117), may be cured by subsequently reconsidering the issue and permitting the introduction of the previously precluded evidence, or by subsequent developments in the trial (see, People v Storey, 215 App Div 446, affd 243 NY 626). Similarly, a defendant’s absence from a Sandoval hearing was held to be cured by the subsequent reading of the minutes of the hearing in his presence, after which defendant was given an opportunity to consult with counsel and raise any objections (see, People v Lamour, 189 AD2d 825, lv denied 81 NY2d 973). Such a cure was effectuated here.
Nor did the rather late point at which defendant’s testimony was permitted to proceed result in a violation of the order of trial provision of CPL 260.30. In People v Harami (supra), where the defendant’s conviction was reversed because he was not permitted to testify, the defendant made his request to testify after the defense rested (without presenting witnesses), prior to summations. Noting that the order of trial prescribed by CPL 260.30 is not rigid, and that “ ‘the common-law power of the trial court to alter the order of proof “in its discretion and in furtherance of justice” remains at least up to the time the case is submitted to the jury,’ ” the court concluded that denial of the defendant’s request to testify constituted an abuse of discretion (93 AD2d, supra, at 867 [citation omitted]). That holding was extended in People v Hendricks (supra), where the defendant’s request to testify was made after defense counsel’s *82summation. Even at that late point in the proceedings, the court held that the trial court should have exercised its discretion to permit the defendant to testify (see, 114 AD2d, supra, at 513).
Thus, although it has been held that the order of the trial prescribed by the statute must be followed absent a showing of a compelling reason for a variation (see, People v Fujah, 182 AD2d 774), it follows from People v Hendricks (supra) that defendant’s testimony here, offered after defense counsel’s summation, was not a per se violation of CPL 260.30. In any event, compelling reasons to vary the order of trial were presented by the need to correct the earlier constitutional error and to give the People the opportunity to cross-examine the defendant as to the content of his unsworn blurted assertions of fact.
Because error was certainly committed, and attempts to cure may leave some lingering prejudice behind, we turn to consideration of defendant’s claim that he suffered prejudice which deprived him of a fair trial.
Defendant contends that he was irrevocably prejudiced by (1) his own attorney’s objection, on the record, in front of the jury, to his testifying;
(2) his attorney’s failure, in the summation delivered after his testimony, to incorporate his testimony in her presentation; (3) the haphazard, confused conditions under which he testified, which might have caused the jury to reject the value of his testimony, particularly since it appeared that defense counsel and the court itself had rejected his testimony.
It is important to keep in mind that by the time the jury was instructed on the law and retired to begin its deliberations, no relevant evidence had been kept from its consideration, nor had any improper evidence been introduced.. The jury had been instructed that their verdict must be based solely on the evidence, and not on what counsel or the Judge said. The court also explained that the jury was not to make any findings based upon objections interposed. We must presume that the jury heard, understood and followed this instruction, and made its findings based upon the evidence alone (see, People v Davis, 58 NY2d 1102). Thus, we must conclude that little or no prejudice ensued from the initially erroneous ruling.
Moreover, any lingering effect of the initial error can only be viewed as harmless, when we keep in mind the overwhelming nature of the People’s evidence, in contrast with the patently self-serving testimony of defendant; there is virtually no pos*83sibility “that the jury would have acquitted the defendant had it not been for the error or errors which occurred” (People v Crimmins, 36 NY2d 230, 242).
I also reject defendant’s contention that he was deprived of the effective assistance of counsel by his attorney’s erroneous belief that she was entitled to decide whether or not to have him testify. In all other respects, counsel provided him with representation that was more than competent. This single mistake, although potentially damaging, in fact had little ultimate effect on the outcome. Based on the existing record, viewed in totality as of the time of representation, counsel provided meaningful representation (People v Baldi, 54 NY2d 137). Counsel’s failure to honor defendant’s insistence on testifying did not prevent defendant from receiving a fair trial since he was ultimately permitted to testify and since counsel provided zealous representation in all other respects (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d 1021, 1024).
Ellerin and Buckley, JJ., concur with Nardelli, J. P.; Saxe, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered April 1, 1997, reversed, on the law, and the matter remanded to the Supreme Court for a new trial.